LOCHREN, District Judge.
Formerly statutes of limitations were strictly construed, but it has been the tendency of courts in later years to consider them as statutes of repose; so that, if the claim be barred by the statute, it will not be revived unless the intent to revive it is so obvious that no other construction could be put upon the act which is claimed to be a revival. It is the rule, established by the Minnesota courts, that the statute is an absolute bar; but the debt barred may be revived where the intent to revive it is clear. Including the debt in the schedule will not effect such a revival in Minnesota. But, if the court were in doubt on the proposition, the question would seem to have been settled under the old bankruptcy law by Judge Nelson, of this district, in Re Doty, 16 N. B. R. 202, Fed. Cas. No. 4,017.
The following order was accordingly made by the court:
“It appearing from said certificate, and from the files and records herein, that each of said claims is for a debt that accrued more than six years prior to the filing of the petition in bankruptcy' herein, and that each of said claims was barred by the statute of limitations of the state of Minnesota prior to filing said petition, and the court having heard the ¿respective counsel on said question, it is hereby ordered that the order of said referee disallowing and expunging each of said claims be, and the same hereby is, in all things confirmed, and each, of said claims is hereby disallowed, and expunged from the list of claims on the trustee’s record of Said case.”